Citation Nr: 1116066	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-50 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hip disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in Cleveland, Ohio that denied service connection for a back disability and a left hip disability.

The Board notes that the claim for service connection for a back disability was previously denied in an unappealed rating decision.  Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented as to this issue.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service connection for a back disability in a December 2005 rating decision, the Veteran did not appeal, and it is now final.

2.  Some of the evidence received since the last final December 2005 rating decision is not cumulative and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  The weight of the competent medical evidence shows that the Veteran's back disability and left hip disability are not related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2005 RO decision and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  A back disability was not incurred in active service nor may arthritis be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A left hip disability was not incurred in active service nor may arthritis be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's application to reopen the previously denied claim for service connection for a back disability, the Board finds that, in view of its favorable disposition of this matter, all notification and development action needed to fairly adjudicate this matter has been accomplished.

Concerning a decision on the merits as to the claims for service connection for a back disability and a left hip disability, complete notice was sent in letters dated in September 2007 and November 2008, additional notice was sent in December 2009 and the claims were readjudicated in a December 2009 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

New and Material Evidence

The RO originally denied service connection for a back disability, in a June 2005 decision, on the basis that service treatment records were negative for a back disability, and there was no evidence linking the current back pain with service.  The RO denied this claim again in a December 2005 decision, and the Veteran did not appeal.  Thus, the December 2005 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2010).

The Veteran filed an application to reopen his claim for service connection for a back disability in August 2007.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

Evidence of record at the time of the June and December 2005 rating decision includes service treatment records that were negative for a chronic back disability, and VA medical records dated from 2000 to 2004 reflecting degenerative arthritis of the lumbosacral spine.

Evidence obtained since the December 2005 rating decision includes VA medical records, an April 2008 letter from a private physician, and a report of an October 2009 VA spine examination.

Some of the evidence received since the last final RO decision is new, as it was not previously considered.  Some of the evidence is material as it directly addresses the basis for the prior final denial; specifically, the April 2008 letter from a private physician, which links the current back disability with service.  As noted, in determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus, supra.  Therefore, the information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and the claim is reopened. 38 U.S.C.A. § 5108.

Service Connection

The Veteran contends that he incurred a low back and left hip disability during a single incident in service.

The Board has considered whether adjudicating the claim for service connection for a back disability on the merits at this time would prejudice the Veteran.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records reflect that in March 1958, while he was assigned to a mobile construction battalion, he reported that two days prior, he fell and injured his hip bone.  The examining physician indicated that he injured his coccyx (tailbone).  Hot sitz baths and A.P.C.s (pills containing aspirin, phenacetin, and caffeine) were recommended.  Subsequent March 1958 treatment records show no treatment for a back or hip condition, but instead demonstrate extensive antibiotic treatment for a genitourinary infection.  In January 1959, the Veteran was seen for complaints of "kidney pain."  He reported aching on each side of the midline of the back just below the costovertebral angle (CVA).  On examination, there was no CVA tenderness, and no genitourinary symptoms.  The diagnosis was probable muscle strain.  Subsequent service treatment records are negative for complaints or treatment of a back or hip disability.  On separation medical examination in July 1959, the Veteran's spine and lower extremities were clinically normal.  Service treatment records are negative for a diagnosis of a chronic back disability or a chronic left hip disability.

Post-service medical records are negative for complaints or treatment of a back or hip disability until 2000.

VA outpatient treatment records dated from 2000 to 2004 reflect treatment for degenerative arthritis of the lumbosacral spine.  A February 2000 treatment note reflects that the Veteran was seen by VA for the first time.  The treating physician noted that the Veteran was in some sort of legal controversy, and came primarily to document degenerative joint disease of the back, hip, and knee, at the recommendation of his lawyer.  The Veteran reported that he had no significant prior medical problems, except for an appendectomy as a teenager.  He said he had not sought medical care for many years.  He complained of back, hip, and knee pain.  The examiner diagnosed question of degenerative changes.  A February 2000 X-ray study showed degenerative disc disease and degenerative arthritis of the lumbosacral spine.  A November 2002 treatment note reflects that the Veteran complained of increasing discomfort due to osteoarthritis, and reported that he was in an accident a year and a half ago, and was pursuing an insurance claim.  The diagnosis was degenerative joint disease.  

In his original February 2005 claim for service connection for a back disability, the Veteran reported that he incurred a back disability in October 1956, and was treated in the sick bay in Guam at that time and also in 1957.  He reported that he was seen by Dr. S. beginning in 1960 until his death, and was then treated by other chiropractors.  He said that beginning in about 1975 he began treating himself with a horse liniment pursuant to a suggestion by a chiropractor, and that he still used this liniment.  In a March 2005 statement, he said that during service in Guam, he was on a roofing crew, and he and another man tried to move a slab of concrete.  The other man let his end slip and the slab of concrete landed on his left foot crushing his left toe.  He added that he had been to sick bay several times with back complaints from 1958 through 1959.  He did not report that his back was injured during the incident in which his toe was broken.

At a May 2005 VA foot examination, the Veteran reported that during service in 1958, he was in a roofing crew.  He and another man were pushing a 250-pound block of concrete, when the other man dropped his end, and the concrete landed on the Veteran's left great toe, fracturing it.  He did not report any back injury during that incident.  An X-ray study of the knees showed degenerative joint disease of both knees.

Service connection was subsequently established for residuals of a fracture of the left hallux.

In August 2005, the Veteran stated that he wanted to explain more about his back.  He said the slab of concrete weighed between 300 and 350 pounds.  He stated that while he was on the roofing crew, they lifted sheets of 4 by 8 plywood up to the roof, and that any time they went to sick bay with back pain, etc., they were told to take a hot shower and take two A.P.C. tablets.

In an August 2007 statement, the Veteran said that after reviewing his service treatment records, he discovered that the origin of his low back (coccyx) injury was in 1958.  He also contended that he injured his left hip in the same incident.  He stated that he hurt his left hip while diving out of the way of a falling large metal bucket of concrete.  He said the object came down close to him, and that he was subsequently pinned between other equipment crushing the coccyx area.  

In a statement received in May 2008, the Veteran reported that his left hip was replaced in September 2007.  He enclosed an April 2008 letter to the RO from A.H., MD, JD,  who said that the Veteran had continuous mid-low back pain and a gradual onset of pain radiating into the legs, and also had chronic left hip pain from an injury during his service in the U.S. Navy.  Dr. H. stated, "You acknowledge that the patient reported a slab of concrete weighing between 300 and 350 pounds had fallen on the patient and that as you noted he reported lifting sheets of plywood onto roof tops.  Obviously as a construction battalion person he had physical labor beyond the ability of most of us mortals."  He discussed the Veteran's service treatment records, noted that the Veteran complained of kidney pain in January 1959, and said that this report was misleading, as "most of the evaluators would have overlooked the final diagnosis that was the onset of mid low back problems."  He noted that the Veteran was diagnosed with probable muscle strain at that time.  

Dr. H. said he had written a book in which he stated that most low back injuries were claimed as a pain in the low back and the diagnosis was usually muscle strain, when an underlying disc condition was occult to the examiner.  He opined that a service treatment record "dated apparently June 21, 1958," which reflects complaints of a fall injuring the left hip and coccyx, demonstrated a worsening of the low back condition that persisted throughout the Veteran's adult life.  Dr. H. indicated that he had examined the Veteran and diagnosed a severe low back disability, including spinal canal stenosis and an anterolisthesis, that had its etiology in service.  He opined that the January 1959 service treatment record "clearly describes a significant hip injury that required a hip replacement on 09/13/2007."  He stated that a September 2007 X-ray study of the left hip showed moderate left hip degenerative arthritis, and that since this was a unilateral hip disability, and he fell on his left hip in 1959 in service, it is more likely than not and a high medical probability that the fall in 1959 on his left hip and injuring his coccyx, was the cause of the current severe disease process.

At an October 2009 VA examination, the examiner noted that the claims file had been reviewed.  The examiner summarized the Veteran's service treatment records, and also commented on Dr. H.'s letter, noting that although Dr. H. said a 300 to 350-pound slab of concrete fell on the Veteran, that was at variance with what the Veteran stated currently.

The Veteran reported that during service in 1957, he was working to build a firewall when a bucket containing a couple hundred pounds of concrete was accidentally dropped from a crane.  He said he rushed to get out of the way and hurt his left hip.  He returned to duty in a few days.  After service he worked in construction, and then most of these 40 years in yard work, which also required lifting up to 50 pounds with no further injuries he could recall.  He said his hip was replaced in 2008.  The examiner diagnosed osteoarthritis of the left hip.  With respect to the back, the examiner noted that a January 1959 service treatment record showed complaints of back pain and a diagnosis of muscle strain.  The examiner noted that a 2004 VA medical record showed that he was in an accident aggravating his arthritis.  The Veteran reported that during service in Guam in 1958, he and another man were lifting sheets of plywood to another roofing crew.  After doing this for some time, he felt back pain, and was given APC for his pain which was not otherwise evaluated.  After service he did yard work for 40 years lifting 50 pounds, but reported no injuries.  The diagnosis was degenerative disc disease of the lumbar spine.  After completing a clinical examination, the examiner noted that there was one reference to back pain in service, and no hip injury was found, and opined that the Veteran's back and left hip injury was less likely as not caused by or a result of his military service.

The examiner provided the following rationale:  the Veteran had a single episode of back strain in service lifting, and a single episode of left hip strain in getting out of the way of a free-falling concrete bucket from a crane.  There were no further injuries or strains in service.  The Veteran did construction briefly after service and then yard work for 40 years, which involves physical labor lifting up 50 pounds on a regular basis.  Hence, with 40 years of back and hip work after service, the single or few episodes in the service are not contributory to his present degenerative disc disease and osteoarthritis of the left hip.  Therefore it is less likely than not that the brief strains in the service were significant in view of his 40 years of similar work post-service.

In his December 2009 substantive appeal, the Veteran contended that service connection should be granted for his back and left hip disabilities, based on Dr. H.'s medical opinion.  He stated that he worked as a landscaper after service, beginning in 1967, and still did side jobs.  He said his landscaping did not involve any extraordinary labor.  He also reported several short jobs as a carpenter and also worked as a flagman for a road service.  He said that he carried heavy sheets of plywood during service, and that they sometimes carried two sheets at a time.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a back disability and a left hip disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the back and left hip, primarily pain, after he was discharged from service.  

However, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back or left hip disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a back and left hip disability since active service is inconsistent with the other lay and medical evidence of record.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine and lower extremities were found to be clinically normal.  

The post-service medical evidence does not reflect complaints or treatment related to a back or left hip disability for approximately 40 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1959) and initial reported symptoms related to a low back disorder in approximately 2000 (a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in February 2000, he did not report the onset of low back or left hip symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Moreover, VA treatment records in 2000 and 2002 reflect that in February 2000, he said he was in a legal controversy, complained of back, hip, and knee pain, and requested a letter and evidence to document degenerative joint disease at his lawyer's request.  He reported no significant prior medical problems other than an appendectomy.  In November 2002, the Veteran told an examiner that he was in an accident a year and a half ago, for which he was pursuing an insurance claim (a fact that he has never related to the RO directly).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of his back disability began in service until he filed his original claim in 2005, and did not claim that hip symptoms began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

Over the course of his claims for service connection for a back disability, the Veteran reported the onset of symptoms to different times.  Specifically, in 2005 he reported that his symptoms began in 1956, while in 2007 he said he had "discovered" that his symptoms began in 1958, after reviewing his service treatment records.  Moreover, his first report of back and hip injuries resulting from diving out of the way of a falling concrete bucket was in August 2007.  Previously he related his back disability to lifting heavy sheets of plywood.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.   

In deciding whether the Veteran has a current back or hip disability due to military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  See also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (the Board may favor the opinion of one competent medical authority over another).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

As discussed above, the Veteran was provided with a VA examination in which the examiner provided a medical nexus opinion.  This medical report is of highest probative value.  In the October 2009 evaluation, the examiner had the benefit of reviewing the Veteran's claims file and thus had knowledge of a longitudinal review of the case.  He also reviewed and disagreed with the medical opinion by Dr. H.  In addition, the VA examiner had the benefit of the Veteran's current reported history and complaints in conjunction with medical findings on examination.  When providing a nexus opinion, the examiner discussed the various pieces of evidence and contentions.  Further, this examiner had the broadest record on which to base on opinion, given that the entire claims file was available for review.  Such foundation included not only medical notes and reports but also service records, and lay statements.  Moreover, rationale was provided with the nexus conclusions.  All told, this report constitutes highly probative evidence.  The VA examiner concluded that there is not a relationship between the current back and left hip disability and incidents in service.  With consideration of all the evidence, the most probative etiology opinion of record concludes that the Veteran's current chronic back and left hip disabilities are not linked to his military service.

The other opinion of record, specifically that of Dr. H., is considered of less probative value.  Dr. H. linked the current back and left hip disabilities to service, basing his opinion on a report that a 300 to 350 pound slab of concrete fell on the Veteran during service.  It appears that this conclusion was based on an inaccurate factual premise.  The Veteran has never stated that a heavy slab of concrete fell on his back or hip, but only stated that it fell on his left great toe.  Moreover, while there is evidence of a toe fracture in service, there is no evidence of concrete falling on the Veteran's back or hip (or, for that matter, evidence of concrete falling right beside the Veteran).  While Dr. H. stated that a January 1959 service treatment record "clearly describes a significant hip injury," this appears to be a misstatement of the evidence.  In fact, the service treatment record in question notes that the Veteran complained of back pain.  The Veteran reported that he fell and injured his hip bone in March 1958, while the treating physician identified the area of pain as the coccyx.  There is no diagnosis of a hip injury or disability in service.  Finally, Dr. H. does not discuss the Veteran's post-service accident occurring in approximately 2000, which caused him to hire a lawyer and file an insurance claim, while complaining of back, hip, and knee pain. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

The Board acknowledges the Veteran's own contentions with regard to his belief that his current chronic back and left hip disabilities are etiologically related to his military service.  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present testimony regarding the details of his service and his recollections concerning back and left hip  symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current chronic back and left hip disabilities.

The Board acknowledges the lay statements from the Veteran concerning symptoms of back and left hip difficulty from the time of the Veteran's military service through the present.  However, these lay statements and recollections must be considered together with the contemporaneous and detailed medical evaluations in the record from during service and following service.  The medical evaluations, as discussed above, show that the Veteran did not have a back or left hip disability at the time of his separation from service or for several years after separation from service; the lay evidence does not persuasively contradict the service and VA evaluations of record in this regard.

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's back and left hip disabilities are not attributable to his military service.  Even considering the Veteran's lay statements with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.  Competent medical evidence is required to establish an etiological nexus between this claimed disability on appeal and military service.  Id. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus for the issues denied in this appeal.

In sum, the Board finds that the preponderance of the evidence indicates that  chronic back and left hip disabilities were not shown in service or for years thereafter, and the preponderance of the competent and probative medical evidence does not show that these disabilities are etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for back and left hip disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

ORDER

New and material evidence has been received and the claim for service connection for a back disability is reopened; the appeal is granted to this extent only.

Service connection for a back disability is denied.

Service connection for a left hip disability is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


